DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present U.S. non-provisional application is being examined under the first-inventor-to-file provisions of the AIA . The present U.S. non-provisional application, filed on March 30, 2022, is a continuation of a prior U.S. non-provisional application, filed on August 10, 2020, which is a continuation of a prior U.S. non-provisional application, filed on September 26, 2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 30, 2022 was filed   before the mailing date of a first Office action in the present U.S. non-provisional application,      in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement has been considered by the examiner.
Allowable Subject Matter
Claims 15-20 would be considered as allowable if made to overcome the non-statutory double patenting rejections set forth in this Office action. The claimed invention is neither anticipated by the prior art of record, nor considered as obvious in view thereof to a person having ordinary skill in the art.
Double Patenting
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-18 of U.S. Patent No. 11,310,644. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art. 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-21 of U.S. Patent No. 10,785,786. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art. 
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over reference claims 1-25 of U.S. Patent No. 10,779,145. The claims at issue for consideration are not identical, but they are not patentably distinct from each other because the present claims are anticipated by the reference claims, and considered as obvious variants thereof to a person having ordinary skill in the art. 
The non-statutory double patenting rejections are based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 C.F.R. 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground(s) provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. MPEP 717.02 for applications subject to examination under the first inventor to file provisions of the AIA , MPEP 2159. MPEP 706.02(l)(1)-706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used (www.uspto.gov/forms/). The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using the eTerminal Disclaimer website. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For additional information about eTerminal Disclaimers, see http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 that forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-9 and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. (US 2015/0301955 A1) in view of Bruner et al. (US 2019/0354506 A1).
1. An apparatus (Yakovenko, FIG. 1), comprising: 
a host processor (Yakovenko, para. [0034], “Aspects of this disclosure may also be extended to cases where coprocessor 104 may be a remote processor, located off-chip from main processor 102 and main memory 110, and configured to connect to main memory 110 through a remote network, such as, a local area network (LAN), wide area network (WAN), wireless WAN (WAN), Ethernet, Internet, etc. In these cases, a virtual copy of first memory PD 112 may be created, wherein reads and writes to the virtual copy may be synchronized to reads and writes of first memory PD 112 located in main memory 110. Coprocessor 104 may be configured to execute the first process (e.g., library function 120) using the virtual copy. Accordingly, speed of cooperation between main processor 102 and remote coprocessor 104 may be improved.” emphasis added.); and 
a main memory capable of being wirelessly coupled to the host processor via a communication link utilizing fifth generation (5G) technology (Bruner, Abstract, “A mobile local computing device is configured to access memories or storage devices associated with a remote computing device using remote direct memory access (RDMA) over a wireless fifth generation (5G) network link that provides high bandwidth and low latency relative to previous wireless network protocols. The mobile local computing device utilizes a local compute context that is unique to the local environment and which may be facilitated by devices, components, or functionalities that are local to the mobile local computing device, but which are not available with the same context to the remote computing device. The 5G network link supports high bandwidth and low latency so that the mobile local computing device can access and utilize the remote data in large datasets in a similar manner to how it would for locally stored data, while still being able to leverage the local I/O and maintain its unique local compute context.” emphasis added.)
Yakovenko et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Bruner et al. provides prior art disclosure for the claimed invention, such as utilizing fifth generation (5G) technology (Bruner, Abstract, “A mobile local computing device is configured to access memories or storage devices associated with a remote computing device using remote direct memory access (RDMA) over a wireless fifth generation (5G) network link that provides high bandwidth and low latency relative to previous wireless network protocols. The mobile local computing device utilizes a local compute context that is unique to the local environment and which may be facilitated by devices, components, or functionalities that are local to the mobile local computing device, but which are not available with the same context to the remote computing device. The 5G network link supports high bandwidth and low latency so that the mobile local computing device can access and utilize the remote data in large datasets in a similar manner to how it would for locally stored data, while still being able to leverage the local I/O and maintain its unique local compute context.” emphasis added. Id.) The prior art disclosure and suggestions of Bruner are for reasons of providing high bandwidth and low latency (Bruner, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing high bandwidth and low latency.
2. The apparatus of claim 1, wherein the host processor is configured to utilize the main memory without being coupled to a main memory in a wired fashion (Yakovenko, para. [0034], Id.)
3. The apparatus of claim 1, wherein the main memory is further capable of being wirelessly coupled to second host processor such that the main memory is configured to operate as a main memory for both the host processor and the second host processor (Yakovenko, paras. [0027], [0034], “On similar lines as above, one or more additional memory PDs may be created for one or more additional processes or coprocessors. For example, a second memory PD may be created to execute a second process of the first processor in the second processor, or alternatively, in a third processor. Each process handed off by the main processor to a coprocessor, for example, can include a separate memory PD, or one or more processes executing within the same coprocessor may also share a common memory PD. The above and various other modifications within the scope of this disclosure will be apparent to one skilled in the art based on the description of the aspects herein…” emphasis added.); 
wherein the host processor comprises a component of a first computing device (Yakovenko, paras. [0027], [0034], Id.); and 
wherein the second host processor comprises a component of a second computing device, different than the first computing device (Yakovenko, paras. [0027], [0034], Id.)
4. The apparatus of claim 3, wherein the host processor and the second host processor are configured to utilize the main memory without being coupled to a main memory in a wired fashion (Yakovenko, paras. [0027], [0034], Id.)
6. The apparatus of claim 1, further comprising a transceiver, and wherein the host processor is configured to utilize the transceiver (Yakovenko, FIG. 4) for both a device-to-device communication technology (Yakovenko, paras. [0027], [0034], Id.) and a cellular telecommunication technology (Bruner, Abstract, Id.)
7. The apparatus of claim 6, wherein the transceiver is a radio frequency (RF) transceiver (Yakovenko, FIG. 4, Id.)
8. The apparatus of claim 1, wherein the host processor is configured to communicate with the main memory according to a network protocol including a non-orthogonal multiple access (NOMA) protocol (MPEP 2143, NOMA protocol is considered as a simple substitution of one known protocol for another to obtain predictable results.)
9. A system (Yakovenko, FIG. 1, Id.), comprising: 
a first computing device comprising a first host processor being capable of wirelessly coupled to a main memory via a first communication link (Yakovenko, paras. [0027], [0034], Id.) utilizing fifth generation (5G) technology (Bruner, Abstract, Id.); and 
a second computing device comprising a second host processor being capable of wirelessly coupled to the main memory via a second communication link utilizing 5G technology such that the main memory is configured to operate as a main memory for both the first computing device and the second computing device (Yakovenko, paras. [0027], [0034], Id.)
Yakovenko et al. may not seem to describe the identical claimed invention, however in the same field of endeavor, Bruner et al. provides prior art disclosure for the claimed invention, such as utilizing 5G technology (Bruner, Abstract, Id.) The prior art disclosure and suggestions of Bruner are for reasons of providing high bandwidth and low latency (Bruner, Abstract, Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons of providing high bandwidth and low latency.
12. The system of claim 9, wherein at least one of the first computing device or the second computing device is configured to utilized the main memory without having an internal main memory (Yakovenko, paras. [0027], [0034], Id.)
13. The system of claim 9, wherein the first communication link comprises a device-to- device (D2D) communication link (MPEP 2143, D2D link is considered as a simple substitution of one known link for another to obtain predictable results.)
14. The system of claim 9, wherein the second communication link comprises a cellular telecommunication link (Bruner, Abstract, Id.)
Claims 5, 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yakovenko et al. (US 2015/0301955 A1) in view of Bruner et al. (US 2019/0354506 A1) further in view of Ross (US 2014/0274084 A1).
5. The apparatus of claim 3, wherein the host processor is configured as an intermediary node for the second host processor such that the second host processor is configured to communicate with the main memory via the host processor (Ross, para. [0025], “The present disclosure relates to systems and methods that utilize a base station for content distribution to one or more users. The base station may include both a local storage device and a local processor, and may provide a cell in a network (e.g., cellular network) for use by one or more clients. The base station may also include a content distribution module that stores a local digital content item in the local storage of the base station. A content request module may receive, from a user (e.g., client), a request for a remote digital content item (such as a digital file) that is stored on a remote computing device (such as a server connected to the Internet). A content serving module may be configured to send the local digital content item to the client from the local storage device or other more locally positioned storage device (e.g., another base station in closer proximity than the remote computing device) instead of the remote digital content item from the remote computing device. As a result, the digital content item may be served more quickly, with greater reliability, and with less strain and traffic on the network.” emphasis added.) The prior art disclosure and suggestions of Ross are for reasons of serving digital content more quickly, with greater reliability, and with less strain and traffic on the network (Ross, para. [0025], Id.) In view of the prior art of record, the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, for reasons serving digital content more quickly, with greater reliability, and with less strain and traffic on the network.
10. The system of claim 9, wherein the first computing device or the second computing device is configured to communicate via the first communication link or the second communication link in an ultra high frequency (UHF), a super high frequency (SHF) band, an extremely high frequency (EHF) band, and a tremendously high frequency (THF) band (Ross, paras. [0025], [0030], “…In other embodiments, the nodes 102-116 comprise radios and wirelessly communicate data using suitable wireless technologies. The nodes 102-116 may use, for example, free-space optical communication (FSO), E band communication, extremely high frequency (EHF) (also known as millimeter wave (MMW) communication), or others, according to suitable protocols. The mesh network 100 may include a mix of wired and wireless connections allowing communication between the nodes 102-116.” Id.)
11. The system of claim 9, further comprising: 
a plurality of computing devices being capable of wirelessly coupled to the first computing device, the second computing device, or the main memory, or any combination thereof and forming a multi-hop network (Ross, paras. [0025], [0030], Id.); and 
wherein at least one of the plurality of computing devices is configured to communicate with the main memory via one or more computing devices of the plurality that are configured as intermediary nodes (Ross, paras. [0025], [0030], Id.)
Claim Objections
Claims 9-20 are objected to because of informalities for the following reasons. The claims contain various recitations of “being capable of wirelessly coupled” however said recitations are not grammatically acceptable. Said claim recitations are simply construed as capable of being wirelessly coupled. Appropriate correction is required.
Conclusion
The prior art made of record (PTO-1449, PTO-892) and not relied upon is considered pertinent to the subject matter of the present U.S. non-provisional application.
Yamazaki et al. (US 2008/0093454 A1) provides prior art disclosure considered as relevant to the subject matter of the claimed invention (Yamazaki, para. [0126], “Description is made on a configuration where the wireless memory driver 3102 recognizes and controls a plurality of wireless memories. First, the case where each of the wireless memories has a unique ID number is described, and then the case where the wireless memories are identical and do not have unique ID numbers is described. In either case, each of the wireless memories has an ID number which is recognizable in the system when the wireless memory is incorporated in the system. Reading the ID number, the system can selectively communicate with the wireless memory having the ID number. Such a selective communication can be realized in the case where the wireless memory accepts such a command that the wireless processor communicates data only when the ID number is matched.”)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy J. Weidner whose telephone number is (571) 270-1825. The examiner can normally be reached Monday - Friday, 8:00 AM - 5:00 PM, Eastern Standard Time.
Examiner interviews are available via telephone, in-person, and video conferencing by using a USPTO supplied web-based collaboration tool. To schedule an interview, the applicant    is encouraged to use the USPTO Automated Interview Request (AIR) form provided at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R. Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. In order to file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for more information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TIMOTHY J WEIDNER/Primary Examiner, Art Unit 2476